NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0102n.06
                            Filed: February 6, 2009

                                            No. 08-1572

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

DEALER COMPUTER SERVICES, INC., F.K.A .
FORD DEALER COMPUTER SERVICES, INC.
      Plaintiff-Appellant,
                                                      On Appeal from the
               v.                                     United States District Court for
                                                      the Eastern District of Michigan
FOX VALLEY FORD
      Defendant-Appellee.
______________________________

       Before: KENNEDY, MARTIN, and COLE, Circuit Judges.

       PER CURIAM. Dealer Computer Services, Inc. (“Dealer Computer”) appeals the district

court’s order denying its motion to vacate an arbitration award permitting Fox Valley Ford (“Fox

Valley”) to proceed by class arbitration of its contract claims with other car dealerships. Dealer

Computer sold and provided repair for computer hardware and software to car dealerships across the

country. Fox Valley was among such dealerships. Dealer Computer used boilerplate contracts with

Fox Valley and the other car dealerships.

       On November 18, 2008, after the parties filed their briefs in this appeal, this Court in Dealer

Computer Servs., Inc. v. Dub Herring Ford, 547 F.3d 558 (6th Cir. 2008), decided a case that is

virtually identical to the case before us. Dealer Computer was the plaintiff-appellant in both cases.

The contracts in both cases have identical arbitration clauses. The procedural posture is the same.

Even the attorneys are the same. In Dub Herring Ford, we held that we lacked jurisdiction to

consider Dealer Computer’s motion to vacate the arbitration award for its lack of ripeness. Id. at
559. The arbitration panel had not yet certified the car dealerships’ claims for class arbitration; it

merely decided that the arbitration clauses in Dealer Computer’s contracts did not preclude class

arbitration. The status of the arbitration award is the same here. The Dub Herring Ford court noted

that the car dealerships may ultimately fail to secure class certification for their claims and if that

occurs, the appellant will not be harmed. Id. at 561-62. Furthermore, if the car dealerships obtain

class certification, the appellant can still obtain judicial review before commencement of class

arbitration and resolution of the merits. Id. at 562-63.

       Following Dub Herring Ford, we VACATE the order of the district court and REMAND the

case to the district court with instructions to DISMISS for lack of jurisdiction.